NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: WILLIAM H. GILLIAM,                      No. 20-17165

             Debtor.                            D.C. No. 1:20-cv-00194-JMS-WRP
______________________________

WILLIAM H. GILLIAM,                             MEMORANDUM*

                Appellant,

 v.

GEORGE R. ROBINSON,

                Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Chapter 13 debtor William H. Gilliam appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Gilliam’s requests for oral
argument, set forth in his briefs, are denied.
court’s judgment affirming the bankruptcy court’s orders regarding certain real

property. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the

district court’s decision on appeal from the bankruptcy court and apply the same

standards of review applied by the district court. Suncrest Healthcare Ctr. LLC v.

Omega Healthcare Invs., Inc. (In re Raintree Healthcare Corp.), 431 F.3d 685,

687 (9th Cir. 2005). We affirm.

      The bankruptcy court did not err by granting Robinson’s motions for a

determination that the real property is not property of the bankruptcy estate and for

relief from the automatic stay, or by denying Gilliam’s motion to turn over the

property, after concluding that Gilliam has no ownership interest in the real

property. See Moldo v. Matsco, Inc. (In re Cybernetic Servs., Inc.), 252 F.3d 1039,

1045 (9th Cir. 2001) (standard of review for orders granting relief from an

automatic stay); Tighe v. Celebrity Home Entm’t Inc. (In re Celebrity Home

Entm’t, Inc.), 210 F.3d 995, 997 (9th Cir. 2000) (standard of review for bankruptcy

court’s interpretation of the Bankruptcy Code); see also 11 U.S.C. § 542

(governing turnover of property of the estate); In re Straightline Invs., Inc., 525

F.3d 870, 876 (9th Cir. 2008) (“[W]e accept findings of fact made by the

bankruptcy court unless these findings leave the definite and firm conviction that a

mistake has been committed . . . .” (citation and internal quotation marks omitted)).

      The bankruptcy court did not abuse its discretion by denying Gilliam’s


                                           2                                    20-17165
motion for reconsideration because Gilliam failed to demonstrate any basis for

relief. See Fed. R. Bankr. P. 9023, 9024 (making Fed. R. Civ. P. 59 and 60

applicable to bankruptcy cases); Sch. Dist. No. 1J, Multnomah County, Or. v.

ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth standard of review

and grounds for relief under Rule 59 or 60).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Gilliam’s motion to accept the late-filed reply brief (Docket Entry No. 15) is

granted. The Clerk will file the reply brief submitted at Docket Entry No. 14.

      Gilliam’s motion to supplement the record (Docket Entry No. 15) is denied.

      AFFIRMED.




                                          3                                       20-17165